UNITED STATES COURT OF APPEALS
                        For the Fifth Circuit



                              No. 00-10400
                            Summary Calendar



                   ALAN ROUSH & ASSOCIATES, INC.,

                                                 Plaintiff-Appellant,


                                 VERSUS


                   ALL-CLAD METAL CRAFTERS, INC.,

                                                  Defendant-Appellee.




           Appeal from the United States District Court
                For the Northern District of Texas
                            (3:99-CV-1037-M)
                            October 16, 2000
Before DAVIS, JONES, and DeMOSS, Circuit Judges.

PER CURIAM:*

      Alan Roush & Associates, Inc. (“Roush”) sued All-Clad Metal

Crafters, Inc. (“All-Clad”) in Texas state court for breach of an

independent sales representative agreement between them.       All-Clad

removed   the   suit   to   federal   district   court   on   diversity

jurisdiction.   All-Clad moved for summary judgment on the grounds


  *
   Pursuant to 5TH CIR. R. 47.5, the Court has determined that this
opinion should not be published and is not precedent except under
the limited circumstances set forth in 5TH CIR. R. 47.5.4.
that there   was   no   breach   of   the   “at-will”   independent   sales

representative agreement.        The district court granted All-Clad’s

motion for summary judgment for reasons stated orally at the

conclusion of the hearing.       Roush timely appeals.

     We have carefully reviewed the briefs, the reply brief, the

record excerpts, and relevant portions of the record itself.           For

the reasons stated orally by the district judge, we affirm the

grant of summary judgment in favor of All-Clad.

          AFFIRMED.




                                      2